—Order granting plaintiff’s motion for discovery affirmed, with ten dollars costs and disbursements as to appellant Selden Sales & Service Company of New York, Inc., and reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, as to appellant Selden Truck Corporation. Since the complaint has been dismissed as against defendant Selden Truck Corporation, it necessarily follows that the order directing a discovery of its books should be reversed. In view of this decision, the appeal from the order denying motion for reargument is dismissed as to both defendants, without costs. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.